Exhibit 10.34

EXECUTIVE EMPLOYMENT AGREEMENT
for
Abhay Joshi, PhD, MBA
This Executive Employment Agreement (the “Agreement”), made between Revance
Therapeutics, Inc. (the “Company”) and Abhay Joshi, PhD, MBA (“Executive”)
(collectively, the “Parties”), is effective as of December 14, 2015.
WHEREAS, the Company desires for Executive to provide services to the Company;
and
WHEREAS, Executive is willing to accept employment by the Company, on the terms
and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:
1.Employment by the Company.
1.1    Position. Executive shall serve as the Company’s Chief Operating Officer.
During the term of Executive’s employment with the Company, Executive will
devote Executive’s best efforts and substantially all of Executive’s business
time and attention to the business of the Company, except for approved vacation
periods and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.
1.2    Duties and Location. Executive shall perform such duties as are required
by the Company’s President and Chief Executive Officer, to whom Executive will
report. Executive’s primary office location will be the Company’s office located
in Newark, California. The Company reserves the right to reasonably require
Executive to perform Executive’s duties at places other than Executive’s primary
office location from time to time, and to require reasonable business travel.
The Company may modify Executive’s job title and duties as it deems necessary
and appropriate in light of the Company’s needs and interests from time to time.
1.3    Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.
2.    Compensation.
2.1    Salary. For services to be rendered hereunder, Executive shall receive a
base salary at the rate of four hundred forty thousand dollars ($440,000.00) per
year, or in the event of a portion of a year, a pro rata amount of such annual
salary (the “Base Salary”), subject to standard payroll deductions and
withholdings and payable in accordance with the Company’s regular payroll
schedule. Executive’s Base Salary shall be reviewed by the Board of Directors
(the “Board”) for possible adjustment annually.

1.
 
  


124634191 v2

--------------------------------------------------------------------------------



2.2    Bonus. In 2016, Executive will be eligible to receive an annual
discretionary bonus of up to 45% of Executive’s Base Salary. Executive will not
be eligible for an annual bonus in 2015. Executive’s annual discretionary target
bonus percentage, whether Executive receives an annual bonus for any given year,
and the amount of any such annual bonus, will be determined by the Board in its
sole discretion based upon the Company’s and Executive’s achievement of
objectives and milestones to be determined on an annual basis by the Board in
consultation with Executive. Bonuses are generally paid by March 15 following
the applicable bonus year, and Executive must be an active employee on the date
any Annual Bonus is paid in order to earn any such Annual Bonus. Executive will
not be eligible for, and will not earn, any Annual Bonus (including a prorated
bonus) if Executive’s employment terminates for any reason before the date
Annual Bonuses are paid.
2.3    Standard Company Benefits. Executive shall be entitled to participate in
all employee benefit programs for which Executive is eligible under the terms
and conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees. The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time.
2.4    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy and requirements of the Internal
Revenue Service as in effect from time to time.
2.5     Equity. As a material inducement to Executive’s acceptance of the
Company’s offer of employment, and subject to approval by the Board or
Compensation Committee of the Board, the Company will grant Executive an option
to purchase 206,250 shares of the Company’s common stock and 34,375 shares of
restricted stock.  Subject to Executive’s continuing service with the Company,
Executive’s option to purchase shares of the Company’s common stock will vest
over a period of four years, with 25% vesting upon the first annual anniversary
of Executive’s start date (such start date, the “Vesting Commencement Date”) and
1/48th vesting each month over the remaining three years.  Also, subject to
Executive’ continuing service with the Company, Executive’s restricted shares
will vest over a period of four years with 25% vesting annually commencing upon
the Vesting Commencement Date. The Company understands that Executive would not
accept employment with the Company but for the granting of these awards.
Executive’s stock options and restricted stock award will be governed in all
respects by the terms of the Company’s 2014 Inducement Plan, as amended, which
is a non-shareholder approved stock plan approved by the Board pursuant to the
“inducement exception” provided under NASDAQ Listing Rule 5635(c)(4), and
restricted stock award and stock option agreements thereunder, which Executive
will be required to sign as a condition of receiving the awards.  
2.6    Signing/Retention Bonus. As an added incentive, Executive will receive a
signing/retention bonus equal to $200,000.00 (the “Signing Bonus”) (subject to
all applicable deductions and tax withholdings), payable in four (4) equal
$50,000.00 installments, paid on the following dates: January 15, 2016, April
15, 2016, July 15, 2016, and October 15, 2016. By signing this Agreement,
Executive agrees to repay the full amount of the Signing Bonus if Executive
resigns Executive’s employment for any reason within one

2.
 
  


124634191 v2

--------------------------------------------------------------------------------



year after Executive’s start date. Executive further authorizes the Company to
deduct any amounts Executive may owe to the Company under this paragraph 2.6
from any amounts that the Company may owe Executive (including Executive’s final
paycheck). Executive understands and agrees that Executive must repay the
Company any unpaid balance of the Signing Bonus remaining after that deduction
is made.
3.    Termination of Employment; Severance. Executive’s employment relationship
is at-will. Either Executive or the Company may terminate the employment
relationship at any time, with or without cause or advance notice. Executive
will be eligible for severance under the Company’s Executive Severance Benefit
Plan, adopted by the Board on December 17, 2013, as it may be amended from time
to time, subject to the terms and conditions set forth therein.
4.    Proprietary Information Obligations. As a condition of employment,
Executive shall be required to execute and abide by the terms of the Employee
Proprietary Information and Inventions Agreement attached hereto.
5.    Outside Activities During Employment.
5.1    Non-Company Business. Except with the prior written consent of the Board,
Executive will not, during the term of Executive’s employment with the Company,
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor; provided, however,
that Executive may (i) engage in activities that do not interfere with his
duties and obligations under this Agreement or create an actual or potential
conflict of interest with the Company as reasonably determined by the Board, and
(ii) serve as a member of the Board of Directors of other entities subject to
the approval of the Board with such approval not the be unreasonably withheld.
Executive may engage in civic and not-for-profit activities so long as such
activities do not materially interfere with the performance of Executive’s
duties hereunder.
5.2    No Adverse Interests. Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.
6.    Dispute Resolution. To ensure timely and economical resolution of any
disputes that may arise in connection with Executive’s employment with the
Company, as a condition of Executive’s employment, Executive and the Company
hereby agree that any and all claims, disputes or controversies of any nature
whatsoever arising out of, or relating to, this letter, or its interpretation,
enforcement, breach, performance or execution, Executive’s employment with the
Company, or the termination of such employment, shall be resolved, to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted before a single arbitrator by JAMS, Inc. (“JAMS”) or its successor,
under the then applicable JAMS arbitration rules (which can be found at
http://www.jamsadr.com/rules-clauses/). The arbitration shall take place in the
county (or comparable governmental unit) in which Executive was last employed by
the Company, as determined by the arbitrator; provided, however, that if the
arbitrator determines there will be an undue hardship to Executive to have the
arbitration in such location, the arbitrator will choose an alternative
appropriate location. Executive and the Company each acknowledge that by
agreeing to this arbitration procedure, both

3.
 
  


124634191 v2

--------------------------------------------------------------------------------



Executive and the Company waive the right to resolve any such dispute, claim or
demand through a trial by jury or judge or by administrative proceeding.
Executive will have the right to be represented by legal counsel at Executive’s
expense at any arbitration proceeding. The arbitrator shall: (i) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (ii) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The arbitrator, and not a court,
shall also be authorized to determine whether the provisions of this paragraph
apply to a dispute, controversy, or claim sought to be resolved in accordance
with these arbitration procedures. The Company shall pay all costs and fees in
excess of the amount of court fees that Executive would be required to incur if
the dispute were filed or decided in a court of law. Nothing in this Agreement
is intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any
arbitration.
7.    General Provisions.
7.1    Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.
7.2    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.
7.3    Waiver. Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.
7.4    Complete Agreement. This Agreement constitutes the entire agreement
between Executive and the Company with regard to this subject matter and is the
complete, final, and exclusive embodiment of the Parties’ agreement with regard
to this subject matter. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. It is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in a writing signed by a duly authorized officer of
the Company.
7.5    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

4.
 
  


124634191 v2

--------------------------------------------------------------------------------



7.6    Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
7.7    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company, which shall
not be withheld unreasonably.
7.8    Tax Withholding and Indemnification. All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities. Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Executive has had the opportunity to retain a tax and financial advisor and
fully understands the tax and economic consequences of all payments and awards
made pursuant to the Agreement.
7.9    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

5.
 
  


124634191 v2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.
 
 
REVANCE THERAPEUTICS, INC
 
 
 
 
 
 
 
By:  /s/Dan Browne____________________________
 
 
Dan Browne
 
 
 
President & Cheif Executive Officer
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
/s/ Abbay Joshi________________________________
 
 
Abbay Joshi, PhD, MBA




6.
 
  


124634191 v2